Name: Commission Regulation (EEC) No 1923/88 of 30 June 1988 fixing the accession compensatory amounts applicable to cereals for the 1988/89 marketing year and the coefficients to be used for calculating the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  economic analysis;  agricultural policy
 Date Published: nan

 No L 169/6 Official Journal of the European Communities 1 . 7. 88 COMMISSION REGULATION (EEC) No 1923/88 of 30 June 1988 fixing the accession compensatory amounts applicable to cereals for the 1988/89 marketing year and the coefficients to be used for calculating the amounts applicable to certain processed products coefficients to be determined ; whereas those coefficients must be fixed taking account, on the one hand, of the technical factors relating to processing and, on the other hand, of the fact that those compensatory amounts apply to imports, to exports and in trade between the Commu ­ nity as constituted at 31 December 1985 and Spain ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain ('), and in particular Article 7 thereof, Whereas, in accordance with Article 72(1 ) of the Act of Accession, accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985, which prices repre ­ sent the guarantee given to producers ; whereas those prices were fixed in the framework of the precautionary measures adopted by the Commission pending a final decision of the Council on prices for the 1988/89 marke ­ ting year ; whereas, however, following the latest change in the intervention arrangements provided for in Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1097/88 (3), buying in is carried out at a level below the intervention price ; whereas this level , which now represents the actual guarantee given to producers must, therefore, serve as a basis for calculating the accession compensatory amounts ; Whereas in accordance with Article 111 (3) of the Act of Accession, accession compensatory amounts applicable to processed products are to be derived from those appli ­ cable to the products to which they are related, using HAS ADOPTED THIS REGULATION : Article 1 1 . The accession compensatory amounts applicable to the products listed in Article 1 (a) and (b) of Council Regulation (EEC) No 2727/75 for the 1988/89 marketing year are as set out in Annex A to this Regulation. 2. The following are as set out in Annex B hereto :  the accession compensatory amounts applicable to the products listed in Article 1 (c) of Regulation (EEC) No 2727/75 for the 1988/89 marketing year,  the coefficients referred to in Article 111 (3) of the Act of Accession. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3. 1986, p. 25. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 110, 29 . 4. 1988, p. 7. 1 . 7 . 88 Official Journal of the European Communities No L 169/7 ANNEX A (ECU/tonne) CN-code Accession compensatory amount 0709 90 60 4,31 071290 19 4,31 1001 10 10 51,17 1001 10 90 51,17 (') 1001 90 91 4,31 1001 90 99 4,31 1002 00 00 7,16 1003 00 10 8,74 1003 00 90 8,74 1004 00 10 8,39 1004 00 90 8,39 1005 10 90 4,31 1005 90 00 4,31 1007 00 90 8,74 1008 10 00 8,74 1008 20 00 8,74 1008 90 10 7,16 1008 90 90 8,74 (') The amount to be granted for a lot of durum wheat containing more than 5 % of common wheat is reduced in propor ­ tion to the amount by which the abovementioned percentage is exceeded. ANNEX B (ECU/tonne) CN-code Coefficient Accession compensatory amount 1101 00 00 1,14 4,92 1102 10 00 1,25 8,95 1103 11 10 1,52 77,27 1103 11 90 1,23 5,30